Citation Nr: 1747999	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post head injury with headaches prior to December 12, 2011, and a rating in excess of 30 percent from that date forward.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney-at-Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Thereafter, in November 2013, a decision review officer (DRO) increased the disability rating to 30 percent for the Veteran's status post injury with headaches effective December 12, 2011.

In February 2017, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Moreover, the Veteran submitted additional evidence and waived initial consideration of it by the RO. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disorder, including as secondary to a service-connected disability, has been raised by the record in an October 2013 statement and at his February 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2017 videoconference hearing, the Veteran indicated that the VA examinations of record did not adequately consider all of his symptoms, including 


irritability, memory problems, sleep issues and depression, related to his service-connected traumatic brain injury.  In addition, he indicated that his symptoms, including irritability, slower thinking, and frequency and intensity of headaches, had increased in severity since the last VA examination in December 2011.  Accordingly, the Veteran should be afforded another VA examination to address all the subjective and objective manifestations attributable to his service-connected status post head injury with headaches. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records dated from May 2008 forward, to include from the Lowell, Jamaica Plain, and Bedford treatment facilities.  These records should be associated with the VBMS file.

2.  The Veteran should be provided an opportunity to submit a copy of the letter from his sister, referenced at his February 2017 Board hearing.

3. Next, schedule the Veteran for the appropriate VA examination(s) to determine the current nature and severity of his service-connected status post head injury with headaches.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.



The examiner should discuss whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks over the past several months, or whether the headaches have resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.  In this regard, the examiner must specifically describe the impact of the Veteran's service-connected headaches on his daily activities and employability.

The examiner should also specifically address the degree to which the service-connected status post head injury is manifested by facets of physical and cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

A complete rationale must be provided for all opinions expressed.

4. Finally, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




